Sin the jI-‘Blissnuri @aurt of appeals
Eastern ﬂistttrt

DIVISION THREE
STATE OF MISSOURI, ) No. ED103145
)
Respondent, ) Appeal from the Circuit Court
) of St. Louis County, Missouri
vs. ) 2106R—03755-01
)
DEXTER L. MCKINNIES, ) Honorable David Lee Vincent
)
Appellant. ) Filed: January 12, 2016

OPINION

Dexter McKinnies’ appeal seeks to re-open this Court’s dismissal of his prior
appeal in this case, a dismissal which became ﬁnal in 2014. Because we lack
jurisdiction, this appeal is dismissed.

Background

In June 2006, McKinnies, then sixteen years old, was charged in juvenile court
with two counts of aSSault in the ﬁrst degree and two counts of armed criminal action
arising out of a shooting on Duke Drive in St. Louis County on June 14, 2006. On July
20, 2006, the juvenile court dismissed those charges, and relinquished its jurisdiction
over McKinnies to aliow him to be prosecuted as an adult under the general criminal laws
of this state.

In September 2006, McKinnies was charged as an adult with attempted robbery in

the ﬁrst degree and armed criminal action arising out of an August 14, 2006, incident in

 

which McKinnies approached a vehicle armed with a handgun and ﬁred a shot into the
vehicle as it ﬂed. In March 2007, a superseding indictment was ﬁled in the case charging
McKinnies with assault in the ﬁrst degree, discharging a ﬁrearm at a motor vehicle,
attempted robbery in the ﬁrst degree, two counts of armed criminal action, and resisting a
lawful stop. A jury convicted McKinnies on all six counts and he was sentenced to
eighteen years in prison. McKinnies appealed, and this Court afﬁrmed the judgment on
September 15, 2009. State v. McKinnies, 292 S.W.3d 589 (Mo.App.E.D. 2009).

On April 29, 2014, McKinnies ﬁled a motion to set aside the judgment as void.
On May 12, 2014, the circuit court denied that motion, and on May 19, 2014, McKinnies
ﬁled his notice of appeal to this Court. On July 30, 2014, this Court dismissed the appeal
due to McKinnies’ failure to comply with Eastern District Rule 300 and prior orders of
this Court. This Court’s mandate dismissing the appeal was issued on August 22, 2014.
On August 29, 2014, McKinnies filed a motion in this Court seeking to reinstate his
appeal. That motion was denied on September 4, 2014.

On August 7, 2014, in the midst of McKinnies’ ﬁlings relating to his ﬁrst notice
of appeal, McKinnies ﬁled a second notice of appeal, this time to the Missouri Supreme
Court, seeking review of this Court’s July 30, 2014, order dismissing his ﬁrst appeai. On
July 1, 2015, the Missouri Supreme Court issued its order transferring this matter here.

Discussion

It is an appellate court’s duty to examine the record and determineits jurisdiction.
Briley v. Thompson, 285 S.W.2d 27, 29 (Mo.App; 1955). The fact that the Supreme
Court has transferred the case to this Court does not foreclose further review of this

Court’s jurisdiction. Id.

Once an appellate court dismisses an appeal and issues its mandate to the trial
court, it loses jurisdiction over the case. State ex rel. McMuIIin v. Satz, 759 S.W.2d 839,
840 (Mobanc 1988); State v. Thompson, 659 S.W.2d 766, 768 (Mobanc 1983).

A party whose case has been dismissed by the coult of appeals may seek relief
from that dismissal by requesting rehearing in the court of appeals or transfer to the
Supreme Court. See Rules 84.17; 83.02; 83.04; 30.27; 30.26. McKinnies’ failure to seek
rehearing in this Court or transfer to the Supreme Court rendered the dismissal ﬁnal and
precludes any further appellate review of his underlying convictions because this Court
no longer has jurisdiction.

Conclusion

We ﬁnd McKinnies’ second notice of appeal to be nothing more than an attempt

to resurrect an appeal that has been dismissed and closed. This Court has no jurisdiction

to reopen this appeal and therefore m t dismiss McKinnies’ second appeal for lack of

jurisdiction.

 
   

\\

Dow , Ju ge

 

 

Robert M. Clayton III, P.J. and
Lawrence E. Mooney, J ., concur